Bates v The Rector (2016 NY Slip Op 04675)





Bates v The Rector


2016 NY Slip Op 04675


Decided on June 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2016

Friedman, J.P., Sweeny, Webber, Gesmer, JJ.


1451 650452/13

[*1]Jeremy Bates, Plaintiff-Appellant, —
vThe Rector, et al., Defendants-Respondents.


Jeremy C. Bates, New York, appellant pro se.
Patterson Belknap Webb & Tyler LLP, New York (Peter W. Tomlinson of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered on or about May 15, 2013, which granted defendant's motion to dismiss plaintiff's first three causes of action seeking a declaratory judgment in his favor, unanimously modified, on the law, to declare that a "majority of votes" is not required to elect wardens or vestryman of defendant church, that defendant is not required to count "no" votes or votes against nominees, and that defendant is not required to provide a ballot that has boxes for "no" votes or votes against nominees, and, as so modified, affirmed, without costs. The Clerk is directed to enter judgment accordingly.
The detailed election procedures contained in defendant's ordinances defeat plaintiff's claims that, pursuant to defendant's charter, wardens or vestrymen must be elected by a "majority of votes" and that defendant must allow and count "no" votes or votes against nominees.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2016
CLERK